Opinion issued June 7, 2018




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-18-00238-CR
                           ———————————
                   MANUEL GONZALES, JR., Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Case No. 1480331


                         MEMORANDUM OPINION

      Appellant, Manuel Gonzales, Jr., has filed a motion to dismiss the appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). The State has not opposed this motion. We have not issued a decision in

the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2